UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4321



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GRAHAM C. ROGERS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-00-90-BR)


Submitted:   January 14, 2004               Decided:   March 9, 2004


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Edwin C. Walker, First
Assistant Federal Public Defender, Jeanette Doran Brooks, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant.   Frank DeArmon Whitney, United States Attorney, Anne
Margaret Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Graham C. Rogers was convicted by a jury of filing a

false claim in violation of 18 U.S.C. § 287 (2000) and sentenced to

a sixty-month term of probation.             He appeals the district court’s

denial of the Government’s motion to revoke his probation.                       On

appeal,    Rogers’s   attorney       filed    a   brief   in     accordance     with

Anders v. California, 386 U.S. 738 (1967), concluding there are no

meritorious issues for appeal but asserting the district court’s

decision to continue Rogers’s supervised probation was unreasonable

because the court failed to consider alternative placements that

would accommodate Rogers’s mental instability.              Though notified of

his opportunity to file a pro se supplemental brief, Rogers has not

done so.

            After examination of the record, which documents the

court’s extensive dealings with Rogers’s repeated violations of the

terms and conditions of his probation, we find the district court

did not abuse its discretion in deciding to continue Rogers’s

supervised    probation    or   in    denying     the   motion    to   revoke    his

probation.    We have examined the entire record in this case in

accordance with the requirements of Anders and find no meritorious

issues for appeal.        Accordingly, we affirm the district court’s

order.

            This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United


                                      - 2 -
States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 3 -